DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 6-9, with respect to the rejection(s) of claim(s) 1, 3, 7, 10, 12 and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation "the expansion device" in lines 11 and 16, respectively.  There is insufficient antecedent basis for this limitation in the claims. For the purposes of examination the expansion device is being interpreted as the pressure reducing mechanism as specified by dependent claims 3 and 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedford (US Patent Number 5,357,938) in view of Tubb (GB 2 383 839 A).
Regarding claim 1, Bedford discloses a transport refrigeration system comprising: 
a compressed natural gas tank configured to store a compressed natural gas (Col. 4, lines 24-26) (Col. 7, lines 29-35); 
an engine (72) configured to power a vehicle through combustion of the compressed natural gas (Col. 1, lines 9-12) (Col. 2, lines 8-10);

an evaporator (10) thermally coupled to the pressure reducing mechanism (Col. 4, lines 48-56) (Col. 7, lines 40-44); and
an evaporator line (11) fluidly connecting the evaporator to the expansion device, wherein the evaporator line extends from the expansion device directly to the evaporator,
wherein a temperature of the compressed natural gas and a temperature of the evaporator are reduced as a result of the reduction in pressure of the compressed natural gas by the pressure reducing mechanism, 
wherein the evaporator is fluidly connected to the pressure reducing mechanism and the engine, wherein the compressed natural gas flows from the pressure reducing mechanism through the evaporator and into the engine (as shown in Figure 4), 
wherein the pressure reducing mechanism is directly connected to the evaporator (as shown in Figure 4), 
wherein decompression of the compressed natural gas by the pressure reducing mechanism lowers the temperature of the compressed natural gas and the compressed natural gas is then delivered directly to the evaporator to lower the temperature of the evaporator (Col. 1, lines 18-25), and 
wherein the evaporator is located downstream of the pressure reducing mechanism (as shown in Figure 4). 
Bedford does not disclose a vehicle having a refrigerated cargo space, the evaporator thermally coupled to the refrigerated cargo space, wherein the evaporator is configured to cool the refrigerated cargo space. 

Tubb teaches that “[t]ransport refrigeration and transport air conditioning are well known.” Tubb further teaches that the evaporator can be used to remove heat from the internal air of the vehicle while transferring the heat to the gaseous fuel [“According to the present invention there is provided a heat exchanger having means for effecting heat exchange between the liquefied gaseous fuel and the internal air of the vehicle whereby heat is removed from the internal air of the vehicle and said heat is transferred to the liquefied gaseous fuel”]. Tubb teaches that thermally connecting the evaporator to the internal air of the vehicle maintains cooling requirements for passengers, perishable foodstuffs and other cargo that require temperature control [“Typical systems use a standard vapour compression cycle using the phase change of a refrigerant to move the heat from inside the vehicle to outside the vehicle. The vehicle may have several compartments each at different temperatures. These systems are mainly powered in two ways. Either by a prime mover such as a diesel engine or a mechanical power ‘take off’ from the vehicle's engine. These systems require large capital investment and frequent maintenance. Further they produce significant levels of carbon fuel and noise pollution. The present invention relates to liquefied gaseous fuel powered vehicles and their internal cooling requirements for passengers, perishable foodstuffs, and other cargo that require temperature control, in single or multiple temperature compartment format”]. Finally, Tubb teaches that heat exchange between the natural gas fuel, the evaporator and the cargo space reduces CO2 emissions, noise pollution and capital 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to thermally couple the evaporator disclosed by Bedford to a refrigerated cargo space of a vehicle to cool the refrigerated cargo space as disclosed by Tubb. Tubb teaches that thermally coupling the evaporator to the cargo space maintains cargo temperature for transport refrigeration and improves over air conditioning systems using standard vapor compression cycles by reducing emissions, noise pollution and capital cost. 
	Regarding claim 3, Bedford further discloses wherein the pressure reducing mechanism is composed of at least one expansion device (Col. 7, lines 32-44). 
	Regarding claim 7, Bedford and Tubb disclose the system of claim 1 as discussed above. Bedford does not disclose a fan configured to operatively pass air across the evaporator and into the refrigerated cargo space. 
	Tubb discloses a fan (9) configured to operatively pass air across the evaporator and into the refrigerated cargo space (as shown in Figures 1-3). As shown in Figures 1-3, the evaporator coils occupy only a small portion of the cargo space. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to additionally include the fan disclosed by Tubb in the system disclosed by Bedford to distribute the cool air uniformly about the cargo space and additionally for the reasons specified in reference to claim 1 above.  
Regarding claim 10, Bedford discloses a method of operating a transport refrigeration system, the method comprising: 
storing compressed natural gas in a compressed natural gas tank (Col. 4, lines 24-26) (Col. 7, lines 29-35); 

using an evaporator (10) thermally coupled to the pressure reducing mechanism (Col. 4, lines 48-56) (Col. 7, lines 40-44); and
wherein a temperature of the compressed natural gas and a temperature of the evaporator are reduced as a result of the reduction in pressure of the compressed natural gas by the pressure reducing mechanism, 
wherein the evaporator is fluidly connected to the pressure reducing mechanism and the engine, wherein the compressed natural gas flows from the pressure reducing mechanism through the evaporator and into the engine (as shown in Figure 4), 
wherein an evaporator line (11) fluidly connects the evaporator to the expansion device, 
wherein the evaporator line extends from the expansion device directly to the evaporator (as shown in Figure 4),
wherein the pressure reducing mechanism is directly connected to the evaporator (as shown in Figure 4), 
wherein decompression of the compressed natural gas by the pressure reducing mechanism lowers the temperature of the compressed natural gas and the compressed natural gas is then delivered directly to the evaporator to lower the temperature of the evaporator (Col. 1, lines 18-25), and 
wherein the evaporator is located downstream of the pressure reducing mechanism (as shown in Figure 4). 

Tubb discloses a transport refrigeration system comprising a vehicle having a refrigerated cargo space (8), an evaporator (5) thermally coupled to the refrigerated cargo space (as shown in Figures 1-4), wherein the evaporator is configured to cool the refrigerated cargo space (“The pressure drop across the expansion valve 4 from approximately 7 bar (g) to 1 bar (g) causes the some of the liquid to vaporise cooling the remaining liquid to approximately - 35 °C. Cold vapour and liquid flow into heat exchanger 5. Air passes over 5 by means of fan 9. Air with a greater temperature th[a]n the vapour and liquid mixture in the heat exchanger 5 will further vapourise the mixture, thereby absorbing heat from the air”). 
Tubb teaches that “[t]ransport refrigeration and transport air conditioning are well known.” Tubb further teaches that the evaporator can be used to remove heat from the internal air of the vehicle while transferring the heat to the gaseous fuel [“According to the present invention there is provided a heat exchanger having means for effecting heat exchange between the liquefied gaseous fuel and the internal air of the vehicle whereby heat is removed from the internal air of the vehicle and said heat is transferred to the liquefied gaseous fuel”]. Tubb teaches that thermally connecting the evaporator to the internal air of the vehicle maintains cooling requirements for passengers, perishable foodstuffs and other cargo that require temperature control [“Typical systems use a standard vapour compression cycle using the phase change of a refrigerant to move the heat from inside the vehicle to outside the vehicle. The vehicle may have several compartments each at different temperatures. These systems are mainly powered in two ways. Either by a prime mover such as a diesel engine or a mechanical power ‘take off’ from the vehicle's engine. These systems require large capital investment and frequent maintenance. Further they produce significant levels of carbon fuel and noise pollution. The present invention relates to liquefied gaseous fuel powered vehicles and their internal cooling requirements for 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to thermally couple the evaporator disclosed by Bedford to a refrigerated cargo space of a vehicle to cool the refrigerated cargo space as disclosed by Tubb. Tubb teaches that thermally coupling the evaporator to the cargo space maintains cargo temperature for transport refrigeration and improves over air conditioning systems using standard vapor compression cycles by reducing emissions, noise pollution and capital cost. 
Regarding claim 12, Bedford further discloses wherein the pressure reducing mechanism is composed of at least one expansion device (Col. 7, lines 32-44). 
	Regarding claim 16, Bedford and Tubb disclose the method of claim 10 as discussed above. Bedford does not disclose a fan configured to operatively pass air across the evaporator and into the refrigerated cargo space. 
	Tubb discloses a fan (9) configured to operatively pass air across the evaporator and into the refrigerated cargo space (as shown in Figures 1-3). As shown in Figures 1-3, the evaporator coils occupy only a small portion of the cargo space. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to additionally include the fan disclosed by Tubb in the system disclosed by Bedford to distribute the cool air uniformly about the cargo space and additionally for the reasons specified in reference to claim 1 above.  
Claim(s) 4-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedford (US Patent Number 5,357,938) in view of Tubb (GB 2 383 839 A) in view of Rahhal (US Patent Application Publication 2014/0268808) and further in view of Jung (US Patent Application Publication 2014/0053600).
Regarding claim 4, Bedford and Tubb disclose the system of claim 1 as discussed above but do not disclose the pressure reducing mechanism is composed of an ejector system. 
Rahhal discloses an ejector system comprising an ejector (70) and a flash tank (60) fluidly connected to an evaporator (40), the evaporator includes an evaporator inlet and an evaporator outlet (115) (as shown in Figure 4), the flash tank being fluidly connected to the inlet of the evaporator; and the ejector includes an ejector inlet (72, 74) and an ejector outlet, the evaporator outlet being fluidly connected to the ejector inlet, wherein the ejector outlet is fluidly connected to the flash tank; 
wherein the flash tank provides liquid gas to the evaporator inlet and outputs vapor gas via second outlet 68. 
Jung discloses decompressing boil off gas (BOG) from an LNG supply line which generates flash gas, separating the liquid component from the gaseous component in a flash tank, returning the liquid component to an LNG storage tank 11, and supplying the gaseous component to an engine for power generation [0124-0127]. 
Rahhal teaches that the flash tank is configured to separate the liquid and vapor phases when it receives a two-phase mixture from the outlet of the evaporator [0037]. Rahhal teaches that the ejector functions to accelerate the flow, and decrease the pressure of fluid to create a liquid-vapor mixture that is supplied to the evaporator [0038]. Thus, a person skilled in the art would be motivated to combine the ejector and flash tank disclosed by Rahhal with the pressure reducing mechanism disclosed by Bedford to accelerate and decrease the pressure of fluid leaving the tank thereby creating a liquid-vapor 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the ejector and flash tank and return line disclosed by Rahhal and Jung with the pressure reducing mechanism disclosed by Bedford. The combination would reduce the pressure of the compressed natural gas contained in the tank disclosed by Bedford so that natural gas is supplied to the engine for power generation. 
Regarding claim 5, Bedford and Tubb disclose the system of claim 1 as discussed above but do not disclose the pressure reducing mechanism is composed of an ejector system. 
Rahhal discloses an ejector system comprising an ejector (70) and a flash tank (60) fluidly connected to an evaporator (40), the evaporator includes an evaporator inlet and an evaporator outlet (115) (as shown in Figure 4), the flash tank being fluidly connected to the inlet of the evaporator; and the ejector includes an ejector inlet (72, 74) and an ejector outlet, the evaporator outlet being fluidly connected to the ejector inlet, wherein the ejector outlet is fluidly connected to the flash tank; 
wherein the flash tank provides liquid gas to the evaporator inlet and outputs vapor gas via second outlet 68. 
Jung discloses decompressing boil off gas (BOG) from an LNG supply line which generates flash gas, separating the liquid component from the gaseous component in a flash tank, returning the liquid component to an LNG storage tank 11, and supplying the gaseous component to an engine for power generation [0124-0127]. 
Rahhal teaches that the flash tank is configured to separate the liquid and vapor phases when it receives a two-phase mixture from the outlet of the evaporator [0037]. Rahhal teaches that the ejector functions to accelerate the flow, and decrease the pressure of fluid to create a liquid-vapor mixture that is supplied to the evaporator [0038]. Thus, a person skilled in the art would be motivated to combine 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the ejector and flash tank and return line disclosed by Rahhal and Jung with the pressure reducing mechanism disclosed by Bedford. The combination would reduce the pressure of the compressed natural gas contained in the tank disclosed by Bedford so that natural gas is supplied to the engine for power generation. 
Regarding claim 6, Bedford and Tubb disclose the system of claim 1 as discussed above but do not disclose the pressure reducing mechanism is composed of an ejector system. 
Rahhal discloses an ejector system comprising an ejector (70) and a flash tank (60) fluidly connected to an evaporator (40), the evaporator includes an evaporator inlet and an evaporator outlet (115) (as shown in Figure 4), the flash tank being fluidly connected to the inlet of the evaporator; and the ejector includes an ejector inlet (72, 74) and an ejector outlet, the evaporator outlet being fluidly connected to the ejector inlet, wherein the ejector outlet is fluidly connected to the flash tank; 
wherein the flash tank provides liquid gas to the evaporator inlet and outputs vapor gas via second outlet 68. 
Jung discloses decompressing boil off gas (BOG) from an LNG supply line which generates flash gas, separating the liquid component from the gaseous component in a flash tank, returning the liquid component to an LNG storage tank 11, and supplying the gaseous component to an engine for power generation [0124-0127]. 
Rahhal teaches that the flash tank is configured to separate the liquid and vapor phases when it receives a two-phase mixture from the outlet of the evaporator [0037]. Rahhal teaches that the ejector 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the ejector and flash tank and return line disclosed by Rahhal and Jung with the pressure reducing mechanism disclosed by Bedford. The combination would reduce the pressure of the compressed natural gas contained in the tank disclosed by Bedford so that natural gas is supplied to the engine for power generation. 
Regarding claim 13, Bedford and Tubb disclose the method of claim 10 as discussed above but do not disclose the pressure reducing mechanism is composed of an ejector system. 
Rahhal discloses an ejector system comprising an ejector (70) and a flash tank (60) fluidly connected to an evaporator (40), the evaporator includes an evaporator inlet and an evaporator outlet (115) (as shown in Figure 4), the flash tank being fluidly connected to the inlet of the evaporator; and the ejector includes an ejector inlet (72, 74) and an ejector outlet, the evaporator outlet being fluidly connected to the ejector inlet, wherein the ejector outlet is fluidly connected to the flash tank; 
wherein the flash tank provides liquid gas to the evaporator inlet and outputs vapor gas via second outlet 68. 
Jung discloses decompressing boil off gas (BOG) from an LNG supply line which generates flash gas, separating the liquid component from the gaseous component in a flash tank, returning the liquid component to an LNG storage tank 11, and supplying the gaseous component to an engine for power generation [0124-0127]. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the ejector and flash tank and return line disclosed by Rahhal and Jung with the pressure reducing mechanism disclosed by Bedford. The combination would reduce the pressure of the liquefied natural gas contained in the tank disclosed by Bedford so that natural gas is supplied to the engine for power generation. 
Regarding claim 14, Bedford and Tubb disclose the method of claim 10 as discussed above but do not disclose the pressure reducing mechanism is composed of an ejector system. 
Rahhal discloses an ejector system comprising an ejector (70) and a flash tank (60) fluidly connected to an evaporator (40), the evaporator includes an evaporator inlet and an evaporator outlet (115) (as shown in Figure 4), the flash tank being fluidly connected to the inlet of the evaporator; and the ejector includes an ejector inlet (72, 74) and an ejector outlet, the evaporator outlet being fluidly connected to the ejector inlet, wherein the ejector outlet is fluidly connected to the flash tank; 
wherein the flash tank provides liquid gas to the evaporator inlet and outputs vapor gas via second outlet 68. 
Jung discloses decompressing boil off gas (BOG) from an LNG supply line which generates flash gas, separating the liquid component from the gaseous component in a flash tank, returning the liquid 
Rahhal teaches that the flash tank is configured to separate the liquid and vapor phases when it receives a two-phase mixture from the outlet of the evaporator [0037]. Rahhal teaches that the ejector functions to accelerate the flow, and decrease the pressure of fluid to create a liquid-vapor mixture that is supplied to the evaporator [0038]. Thus, a person skilled in the art would be motivated to combine the ejector and flash tank disclosed by Rahhal with the pressure reducing mechanism disclosed by Bedford to accelerate and decrease the pressure of fluid leaving the tank thereby creating a liquid-vapor LNG mixture. Using the flash tank ensures that only the gaseous LNG is supplied to the engine for power generation while the liquid LNG is separated and returned to the storage tank. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the ejector and flash tank and return line disclosed by Rahhal and Jung with the pressure reducing mechanism disclosed by Bedford. The combination would reduce the pressure of the liquefied natural gas contained in the tank disclosed by Bedford so that natural gas is supplied to the engine for power generation. 
Regarding claim 15, Bedford and Tubb disclose the method of claim 10 as discussed above but do not disclose the pressure reducing mechanism is composed of an ejector system. 
Rahhal discloses an ejector system comprising an ejector (70) and a flash tank (60) fluidly connected to an evaporator (40), the evaporator includes an evaporator inlet and an evaporator outlet (115) (as shown in Figure 4), the flash tank being fluidly connected to the inlet of the evaporator; and the ejector includes an ejector inlet (72, 74) and an ejector outlet, the evaporator outlet being fluidly connected to the ejector inlet, wherein the ejector outlet is fluidly connected to the flash tank; 
wherein the flash tank provides liquid gas to the evaporator inlet and outputs vapor gas via second outlet 68. 

Rahhal teaches that the flash tank is configured to separate the liquid and vapor phases when it receives a two-phase mixture from the outlet of the evaporator [0037]. Rahhal teaches that the ejector functions to accelerate the flow, and decrease the pressure of fluid to create a liquid-vapor mixture that is supplied to the evaporator [0038]. Thus, a person skilled in the art would be motivated to combine the ejector and flash tank disclosed by Rahhal with the pressure reducing mechanism disclosed by Bedford to accelerate and decrease the pressure of fluid leaving the tank thereby creating a liquid-vapor LNG mixture. Using the flash tank ensures that only the gaseous LNG is supplied to the engine for power generation while the liquid LNG is separated and returned to the storage tank. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the ejector and flash tank and return line disclosed by Rahhal and Jung with the pressure reducing mechanism disclosed by Bedford. The combination would reduce the pressure of the liquefied natural gas contained in the tank disclosed by Bedford so that natural gas is supplied to the engine for power generation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747